DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the visual-display-screen support member rotationally fixed with respect to the pivot pin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5, “the lower support” should be “the lower support member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In paragraph [0027] and figure 9 of the present disclosure, the visual-display-screen support member is disclosed as being pivotable with respect to the pivot pin, thereby allowing the visual-display-screen support member to be pivotable relative the upper platform as recited in claim 9.  Paragraph [0027] further states that the upper L member 160’ (i.e. the visual-display-screen support member) may in the alternative be rotationally fixed with respect to the pivot pin. In such an arrangement it is unclear how the visual-display-screen support member would then be able to be pivoted with respect to the upper platform as recited in claim 9. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1 it is unclear how the sensor and drive mechanism are arranged such that the operation of the drive mechanism depends upon the angular position of the visual-display-screen support member as recited in claim 1. It is unclear exactly how the operation of the drive mechanism depends on the angular position as claimed. 
In claim 4 lines 4 and 5 there is no antecedent basis for the terms “the upper display member” and “the visual display screen”. It appears this should reference “the upper support member” and “the visual-display-screen support member” respectively. 
In claim 10 it is unclear if the bearing recited is meant to be the same bearing introduced in claim 8, or a separate bearing. For the purposes of examination it was assumed the bearing of claim 10 was meant to refer to the bearing introduced in claim 8, as this is what was meant to be claimed as per the examiner’s best understanding of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US6352226) in view of Carr (US8678523). 
[claim 1] Gordon teaches a visual-display screen lift comprising: a base (22); a lower support member(28) attached to the base; an upper support member(30) having an upper end and portion and a lower portion engaged with the lower support; a visual-display-screen support member(supporting 12) pivotably connected to the upper end portion of the upper support member(by 14, see C2 L45-47) for pivotably supporting a visual display screen thereon, the visual-display-screen support member having a home position aligning the visual-display-screen support member at a selected angular orientation with respect to the upper support member(“predetermined aligned monitor orientation” disclosed at C4 L42-45); a drive mechanism(34) operatively connected to the upper support member for raising and lowering the upper support member; a sensor(78) configured to detect an angular position of the visual-display-screen support member, the sensor being operatively connected to the drive mechanism such that operation of the drive mechanism depends upon the angular position of the visual-display-screen support member(as detailed in C4 L34-45); and a detent(26b) operatively connected to the upper support member and the visual-display-screen support member, the detent holding the visual-display-screen support member in the home position when the visual-display-screen support member is in the home position(C3 L64-67).
Gordon however does not teach an arrangement with a lower support member attached to the base, an upper support member having an upper end portion and a lower end portion telescopically engaged with the lower support member. Carr teaches a similar visual-display screen lift, with a base(lower end of housing 25) with a lower support member(72) attached to the base, an upper support member(74) having an upper end portion and a lower portion telescopically engage with the lower support member(Figures 2 and 4 of Carr). The telescopic upper and lower support members providing guided movement of a visual-display-screen support member(76). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the telescopic upper and lower support members of Carr in place of the upper and lower support members of Gordon, as this would provide guided movement of the attached visual-display-screen support throughout the range of motion of the device. 
[claim 3] Gordon in view of Carr teaches a visual-display-screen lift as detailed above. Gordon however does not teach the use of a transverse support member configured for mounting a visual display screen thereto and fixed to the visual-display-screen support member. 
Carr teaches a similar visual-display-screen lift with a transverse support member(78) configured for mounting a visual display screen thereto and fixed to a visual-display-screen support member(76), the arrangement allowing the lift to be used with a plurality of different sized displays(Carr, C2 L33-45). It would have been obvious to one of ordinary skill in the art as of the effective filing date to further use the transverse support member and visual-display-screen support member of Carr with the lift of Gordon, as this would allow the lift to be used with a plurality of different sized displays. 
[claim 4] Gordon teaching the lift further comprising a cabinet (in a seat or adjacent structure(C1 L31-33) having an interior containing the base, the lower support member and a portion of the upper support member when the upper support member is in a lowered position, the cabinet having an opening for passing therethrough the portion of the upper support member and the visual display screen when the upper support member is moved to a raised position, wherein the home position is aligned with the opening of the cabinet. 
[claim 5] Referring to the lift of Gordon in view of Carr as detailed with respect to claim 1 above, the lower support member(Carr 72) comprises a first tubular body, and the upper support member(Carr 74) comprises a second tubular body. 
[claim 6] Gordon in view of Carr further teaching wherein the first tubular body(Carr 72) is non-circular in cross-section(as seen in figure 2) and the second tubular body(Carr 74) is non-circular in cross-section. 
[claim 7] Gordon in view of Carr as applied to claim 3 above further teaches wherein the visual-display-screen support member(Carr 76) has a longitudinal axis(vertical axis in figure 2) and a cross section transverse to the longitudinal axis, and the cross-section is generally U-shaped(as seen in figure 2 of Carr), and the visual-display-screen support member has an upper end with an upper cap(upper plate of 76). 
[claim 16] wherein the sensor of Gordon is a light sensor(C4 L24-26).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Carr as applied to claim 1 above, and further in view of Chang (US2007/0240347).
[claim 18] Gordon in view of Carr teach a visual-display screen lift as detailed above, wherein Gordon teaches the drive mechanism is a drive motor(34). However neither Gordon nor Carr teach the visual-display-screen lift further comprising: a threaded rod operatively connected to the drive motor to be driven rotationally thereby, the threaded rod being axially fixed with respect to the lower support member; a drive block secured within the lower support member to be rotationally fixed but axially movable with respect to the lower support member, the drive block being threadedly engaged with the threaded rod so that when the threaded rod rotates, the drive block translates axially with respect to the lower support member, and the drive block being operatively connected to the upper support member so that when the drive block translates axially with respect to the lower support member, the upper support member translates axially with respect to the lower support member.
Chang teaches a similar visual-display-screen lift with a drive mechanism comprising a drive motor(40), the visual-display-screen lift further comprising; a threaded rod(50) operatively connected to the drive motor to be driven rotationally thereby, the threaded rod being axially fixed with respect to a lower support member(10); a drive block(10’’) secured within the lower support member to be rotationally fixed but axially movable with respect to the lower support member(as seen between figures 1 and 2), the drive block being threadedly engaged with the threaded rod so that when the threaded rod rotates, the drive block translates axially with respect to the lower support member, and the drive block being operatively connected to an upper support member(35’) so that when the drive block translates axially with respect to the lower support member, the upper support member translates axially with respect to the lower support member. The drive arrangement of Chang allowing for smooth stepless translation of the upper support member relative the lower support member. 	It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the drive arrangement of Change with the device of Gordon in view of Carr, as this would merely be using known elements for their known functions and would provide smooth stepless translation of the upper support member relative to the lower support member as taught by Chang. 
[claim 19] wherein the drive arrangement of Chang further comprises a drive mechanism pipe(32) fixed to the drive block to translate axially with the drive block, the drive mechanism pipe being operatively engaged with the upper support member so that when the drive mechanism pipe translates axially, the upper support member translates axially with respect to the lower support member. 
[claim 20] wherein the drive block of Chang is threadedly engaged with the threaded rod by the threaded rod being threadedly engaged with the drive mechanism pipe, with the drive mechanism pipe being fixed to the drive block(as seen in figure 2 of Chang).

Allowable Subject Matter
Claims 8-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8-15, the prior art does not disclose a visual-display-screen lift, with an upper platform fixed to the upper end portion of the upper support member, wherein the visual-display-screen support member is supported by a bearing operatively connected to the upper platform, and the detent comprises a detent ball disposed within the upper platform, a spring disposed within the upper platform to drive the detent ball to protrude from the upper platform, and a detent hole disposed on the visual-display-screen support member for engaging a portion of the detent ball upon the visual-display-screen support member being in the home position. As detailed above, Gordon teaches a detent with the lift system, however Gordon, and the other cited prior art, does not teach a detent comprising a ball with a spring disposed in an upper platform, with the ball protruding to engage a hole in the visual-display-screen support member as recited in claim 8. 
Regarding claim 17, the prior art does not teach a lift device with a light or ultrasonic sensor that is in operative relation with an aperture or depression in the upper cap as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowman (US2018/0209579) teaches an exemplary lift for a display, with a drive mechanism comprising a threaded rod.
Osada et al(US8139171) teaches an exemplary lift for a display with a sensors and a drive device. 
Cvek (US8079651) teaches an exemplary lift for a display comprising a cabinet and a drive device. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632